March 12, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       OSAMA ABDULLATIF, Appellant

NO. 14-14-00038-CV                          V.

                ERPILE, LLC AND ALI CHOUDHRI, Appellees
                    ________________________________

       This cause, an appeal from the judgment signed December 20, 2013 in favor
of appellees Erpile, LLC and Ali Choudhri, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
REFORM the judgment of the court below to dismiss without prejudice (1) all of
intervenor Ali Choudhri’s claims; and (2) all of Osama Abdullatif’s claims, with
the single exception of Abdullatif’s request for a declaration that “Abdullatif is,
and has always been, the rightful owner of the membership interest in Erpile.”

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order appellee Ali Choudhri to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.